DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.

Response to Amendment
Applicant’s amendments filed on 6/8/21 to claims 1,15, and 18 are acknowledged by the examiner.
Claims 1-20 are pending.
Claims 1-20 are examined.

Response to Arguments
Applicant’s amendments to claims 1, 15, and 18 filed on 6/8/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claims 1, 15, and 18. Therefore, Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Kriek remains relevant, because Kriek discloses most of the structural limitations in claims 1, 15, and 18. Furthermore, the Crook 

Applicant’s arguments that Claims 1, 15 and 18 have each been amended to include that the second draping is monolithic and comprises a planar sheet, wherein the planar sheet is free of adhesive; These features are neither disclosed nor made obvious by the art cited in the Office Action, either alone or in combination and that second draping (6) is not monolithic and that it appears that second draping of Kriek includes a planar sheet as well as other components that are coupled to the planar sheet, such as, for example, two covers (8), a membrane (10), adhesive tape (11) and backing (12). Applicants arguments are acknowledged but are not persuasive. Examiner also notes that claim 1 has comprising language. “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Please refer to MPEP 2111.03 for further detail. The second draping is only being referred to as element 6 of Kreik and is thus considered as being monolithic as it’s a single unit as all of these components (i.e., cover, membrane, adhesive tape, backing, etc.) are coupled to the second draping.

Applicant argues that Kriek teaches away from second draping (6) including only a planar sheet. There is hence no suggestion or motivation to modify Kriek such that second draping (6)9 includes only a planar sheet. Applicant’s arguments are acknowledged but are not persuasive. Firstly, the examiner notes that this is a newly added limitation that was not examined in the prior office action but is disclosed further in the rejection down below. Secondly, the examiner notes that the second draping only a planar sheet (emphasis added) is not in the newly amended claims. Additionally, examiner made no mention of these other components in the prior office action. For purposes of compact prosecution, the examiner notes that if this limitation “includes only a planar sheet” was incorporated into the claim, it would be considered as being new matter as the examiner is unable to find support in the applicant’s specification. Examiner notes that applicant’s specification only mentions “planar configuration” in [0077]. Furthermore, [0077] goes on to say that this planar configuration can be coated with a substrate such as a pressure sensitive adhesive material. Examiner contends that this goes against the applicant’s arguments made against Kriek regarding “comprising a planer sheet” and only further makes the second draping of Kriek being capable of reading on the limitations of comprising a planer sheet under broadest reasonable interpretation. 

Applicant argues that modifying Kriek such that second draping (6) includes only a planar sheet would render Kriek unsatisfactory for its intended purposes since doing so would eliminate two covers (8), a membrane (10), adhesive tape (11) and backing (12), and hence would also eliminate the functions of those components, including, for example, ability to keep opening (9) closed until the time of surgery and then exposing opening (9) by removing backing (12) from tape (11) and moving covers (8) away from one another. Applicant’s arguments are acknowledged by the examiner but are not persuasive. Examiner notes that no mention of the other components of the second draping were mentioned in the prior office action as they were not relied upon in the rejection. Examiner also notes that claim 1 has comprising language. “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Please refer to MPEP 2111.03 for further detail. Additionally, examiner notes that the limitation of the second draping includes “only a planar sheet”, emphasis added, is not incorporated in the new added claims.  The breadth of the instant claims is broad enough such that they 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9,11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kriek (US Patent Application Publication No. 2006/0021621 A1), in view of Crook (US Patent No. 5,649,550).

Regarding claim 1, Kriek discloses a surgical drape (see Figs 8,10-12) comprising: 

the draping including a first draping (1, see Fig 1 and 7a-c) and a second draping (6, see Fig 1,3, and 7a-c); and 
a seal connectable with a selected surface of the body (6 forms a seal at the area of incision of the patient (see [0028]-[0029] and [0031]) and 6 forms a seal with 1 when assembled together so that neither environment is exposed to the outside environment ([0005]-[0006],[0008]-[0009])), the second draping (6) being monolithic and comprising a planar sheet (6 is a singular unitary piece having a structure of that of a planner sheet; as a result, the second draping (6) is thus considered as being monolithic and comprising a planner sheet (examiner is interpreting a planner sheet as a planar configuration as noted in applicants spec para [0077])), the planar sheet being free of adhesive (6 is in a planar sheet as a planar sheet configuration and is spate from adhesive 11 and is thus free of adhesive).  
Although Kriek discloses the surgical draping having a seal connectable with a selected surface of the body (6 forms a seal at the area of incision of the patient (see [0009],[0028]-[0029], and [0031]) and 6 forms a seal via 11,8 with 1 when assembled together so that neither environment, whether individual or when assembled together, is exposed to the outside environment ([0005]-[0006],[0008]-[0009]), see Figs 1,3, and 7a-c) and enabling connection between the first draping and the second draping when assembled to define a sterile area including the selected surface of the body (the two sterile areas (6 and 1 respectfully) when formed into one sterile area (see Fig 7c) via the connection of 1 and 6 when fully assembled forms a sterile area which includes the selected surface of the body that is 
However, Crook discloses an analogous surgical drape (10, see Fig 1), having an analogous first draping (14, Fig 1) and an analogous second draping (16, Fig 1) wherein the analogous surgical drape has a sleeve (12, Fig 1) including a seal (20 and 18, Fig 1) connectable with a selected surface of the body (Col 4, lines 35-40; 20), the sleeve being monolithically formed with the first draping (sleeve 12 is part of first draping 14 when surgical drape 10 is fully assembled and is thus considered as being monolithically formed, see Fig 1) and attachable with the second draping (sleeve 12 is also a part of drape 16 when surgical drape 10 is fully assembled and is thus considered as being attachable with, see Fig 1) to define a sterile passageway including the selected surface (12 is seen both monolithically formed and attachable between 14 and 16 when assembled as seen in Figs 1-5b) for the purpose of preventing cross contamination during surgery between an incision and the external surface around the incision (Col 1, lines 5-10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical draping assembly disclosed by Kriek with the a sleeve having seals that form a physical, sterile passageway between the first draping and second draping as taught by Crook in order to prevent cross contamination during surgery between an incision and the external surface around the incision (Col 1, lines 5-10) thus enhancing the overall sterility of the assembled device. (For purposes of clarity, the sleeve (12; Kriek as modified by Crook) is also monolithically formed with the first draping and also attachable with the second draping (the interior of 1 as modified to include 12 and 20 of Crook when assembled together is monotonically formed with 1 being attachable with 6, see Fig 1,3, and 7a-c; [0064] and [0005]-[0006],[0008]-[0009]; Kriek))

Regarding claim 2, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
As combined, Crook further discloses wherein the sleeve (12; Crook) is expandable and contractible (12 is capable of expanding when it retracts while in use (Col 2, lines 19-25 and Col 4, lines 35-40, see Figs 5a-5b) and is capable of contacting when 12 is not in use and when 12 is rolled down and abuts the area of incision (Col 4, lines 43-49, see Figs 5a-5b)).

Regarding claim 3, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the first draping has a different dimension relative to the second draping (1 and 6 are different shapes when assembled and are thus capable of having different dimensions relative to each other, see Fig 1,3, and 7a-c; [0019],[0052]-[0054] and [0057]).

Regarding claim 4, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the first draping includes an overdrape (1 is a drape that is placed over drape 6 when assembled; as such, 1 is thus considered as an overdrape, see Fig 1,3, and 7a-c) and the second draping includes an underdrape (6 is a drape that is placed under drape 1 when assembled; as such, 6 is thus considered as an underdrape, see Fig 1,3, and 7a-c).

Regarding claim 5, the modified Kriek discloses a surgical drape as recited in Claim 1.
As combined, Kriek further discloses wherein the second draping is configured to be removably connected with the seal (the interior of 1 of Kriek, as modified to include sleeve 12 and seal 20 of Crook, attaches to 6 when the device is assembled ([0064]; Kriek) and is capable of detaching to 6 as well ([0013]; Kriek), thus the second draping 6 is configured to be removably connected with the seal; see Fig 1,3, and 7a-c; [0005]-[0006],[0008]-[0009]; Kriek).

Regarding claim 6, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
As combined, Kriek further discloses wherein the second draping (6) is directly connected with the seal (6 forms a seal that is both directly connected with 1 (0064) and with the patient ([0028]-[0029] and [0031]); Fig 1 and 7a-c, [0005]-[0006],[0008]-[0009]).

Regarding claim 7, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
As combined, Crook further discloses wherein the seal (20) includes a gasket (20 is and O-ring and is thus considered as including a gasket) adherable to the selected surface to define a sterile boundary (Col 4, lines 35-40) (the examiner is interpreting the term “gasket” to be defined as “a material or a part used to make a joint fluid-tight” as referred to by the Merriam-Webster’s dictionary definition).

Regarding claim 8, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the at least one deployment member (3, Fig 1; [0020]-[0021], [0051]) includes a deployment loop (3 is a loop, see Fig 1; the examiner is interpreting the term “loop” to be defined as “a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked” as referred to by the Merriam-Webster’s dictionary definition) that is movable relative to the body to define the sterile region about the body (3 is capable of being moved relative to the body via 2, see Fig 1 [0021]).

Regarding claim 9, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the at least one deployment member (3) includes a first deployment loop (3 near the head of the patient when in use; the examiner is interpreting the term “loop” to be defined as “a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked” as referred to by the Merriam-Webster’s dictionary definition) movable relative to the body in a first direction (3 is capable of moving along 2 in a first direction when assembled, [0021]) and a second deployment loop (3 posterior from the first deployment loop when in use) movable relative to the body in a second direction (the other 3 is capable of moving along 2 in a second direction that opposes the first direction when assembled, [0021], [0051]), the loops being movable ([0021]) to define the sterile region about the body (abstract,[0019],[0053],[0054]; 3 when connected to 1,6 define the sterile region about the body of the patient where the surgeon can operate).

Regarding claim 11, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
Kriek further discloses wherein the at least one deployment member includes a first loop (3 near the head of the patient, see Fig 1; the examiner is interpreting the term “loop” to be defined as “a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked” as referred to by the Merriam-Webster’s dictionary definition) slidable in a cranial direction (3 near the head of the patient is slidable in two directions along 2 when assembled and is thus capable of sliding in a direction towards the cranium of the patient; [0021],[0051]) and a second loop (3 that is posterior relative to 3 near the head of the patient) slidable in a caudal direction from a mid-section of the body (the other 3 posterior to the first loop is slidable in two directions along 2 when assembled and is thus capable of sliding in a direction from the mid-section of the body towards the posterior part of the body; [0021],[0051]).

Regarding claim 12, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.


Regarding claim 13, Kriek in view of Crook discloses a surgical drape as recited in Claim 12.
Kriek further discloses wherein the at least one deployment member (3, Fig 1; [0020]-[0021], [0051]) includes a first loop (3 is a loop, see Fig 1; the examiner is interpreting the term “loop” to be defined as “a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked” as referred to by the Merriam-Webster’s dictionary definition) translatable along the track (2) in a first direction (3 is capable of translating along 2 in a direction when assembled, [0021]) and a second loop (a different 3 than previously mentioned, see Fig 1 [0021]) translatable along the track (2) in a second opposing direction relative to the body (the other 3 is also capable of translating in a second opposing direction from the first direction and relative to the body [0021],[0051]).

Regarding claim 14, Kriek in view of Crook discloses a surgical drape as recited in Claim 12.
Kriek further discloses wherein the track (2) and the at least one deployment member (3) are connectable by a post (A, see annotated Fig 1; the examiner is interpreting the term “post” to be defined as “a piece fixed firmly in an upright position especially as a stay or support” as referred to by the Merriam-Webster’s dictionary definition) that is slidable along a rail of the table that defines the track (A is seen connected to 3 and A is slidable along 2 of 4 when in use, Fig 1, [0021], [0051]) (the track is inherently a rail; the examiner is interpreting the term “rail” to be defined as :Track as referred to by the Merriam-Webster’s dictionary definition).

    PNG
    media_image1.png
    756
    818
    media_image1.png
    Greyscale


Regarding claim 18, Kriek discloses a surgical drape comprising: 
a first draping (1, see Fig 1 and 7a-c) being connected with deployment loops (3, Fig 1; [0020]-[0021], [0051]; 1 is connected to 3 when in use) and movable between a non-deployed orientation (1 is capable of being in a non-deployable orientation when 1 is not in use,[0019]) and a deployed orientation (1 is capable of being in a deployed orientation when 1 is in use, [0019]) to define a sterile region (abstract,[0019],[0053],[0054]; 1 when assembled and in a deployed orientation form a sterile region where the surgeon can operate) about a body disposed with a surgical table (4, Fig 1); 

a second draping (6, see Fig 1,3, and 7a-c) being connected with deployment loops (3, Fig 1; [0020]-[0021], [0051]; 6 is connected to 1 ([0064]) which is connected to 3 when the device is fully assembled and in use) and movable between a non-deployed orientation (6 is capable of being in a non-deployable orientation when 6 is not in use/ prior to when 6 is placed over the patient, [0037]) and a deployed orientation (6 is capable of being in a deployed orientation when 6 is in use, [0037]), the second draping (6) being monolithic and comprising a planar sheet (6 is a singular unitary piece having a structure of that of a planner sheet; as a result, the second draping (6) is thus considered as being monolithic and comprising a planner sheet (examiner is interpreting a planner sheet as a planar configuration as noted in applicants spec para [0077])), the planar sheet being free of adhesive (6 is in a planar sheet as a planar sheet configuration and is spate from adhesive 11 and is thus free of adhesive).
Although Kriek discloses the surgical draping having a seal connectable with a selected surface of the body (6 forms a seal at the area of incision of the patient (see [0028]-[0029] and [0031]) and 6 forms a seal via 11,8 with 1 when assembled together so that neither environment, whether individual or when assembled together, is exposed to the outside environment ([0005]-[0006],[0008]-[0009]), see Figs 1,3, and 7a-c) and enabling attachment between the first draping and the second draping when assembled to define a sterile area including the selected surface of the body (the two sterile areas (6 and 1 respectfully) when formed into one sterile area (see Fig 7c) via the connection of 1 and 6 when fully assembled forms a sterile area which includes the selected surface of the body that is to be operated on; [0005]-[0006],[0008]-[0009],[0067], Figs 1,3, and 7a-c), Kriek is silent having a sleeve being integrally connected with the first draping and including a seal connectable with a selected surface of 
However, Crook discloses an analogous surgical drape (10, see Fig 1), having an analogous first draping (14, Fig 1) and an analogous second draping (16, Fig 1) wherein the analogous surgical drape has a sleeve (12, Fig 1) being integrally connected with the first draping (12 is seen integrally connected to 14, see Fig 1-3)and including a seal (20 and 18, Fig 1) connectable with a selected surface of the body (Col 4, lines 35-40; 20); and wherein the sleeve (12) being attachable with the second draping (12 is seen attached with 16, see Fig 1) to define a sterile passageway including the selected surface (the passageway of 12 between 14 and 16 is sterile and included the selected surface of the body that is to be operated on, see Figs 1-5b) for the purpose of preventing cross contamination during surgery between an incision and the external surface around the incision (Col 1, lines 5-10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical draping assembly and seals disclosed by Kriek with the a sleeve having seals that form a physical, sterile passageway between the first draping and second draping as taught by Crook in order to prevent cross contamination during surgery between an incision and the external surface around the incision (Col 1, lines 5-10) thus enhancing the overall sterility of the assembled device.

Regarding claim 19, Kriek in view of Crook discloses a surgical drape as recited in Claim 18.
Kriek further discloses wherein the deployment loops (3) are translatable along one or more tracks (2) of the surgical table (4) relative to the body ([0021] and [0051]).

Regarding claim 20, Kriek in view of Crook discloses a surgical drape as recited in Claim 19.
the examiner is interpreting the term “post” to be defined as “a piece fixed firmly in an upright position especially as a stay or support” as referred to by the Merriam-Webster’s dictionary definition) that is slidable along a rail of the table that defines the one or more tracks (A is seen connected to 3 and A is slidable along 2 of 4 when in use, Fig 1, [0021], [0051]) (the track is inherently a rail; the examiner is interpreting the term “rail” to be defined as :Track as referred to by the Merriam-Webster’s dictionary definition).

Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kriek (US Patent Application Publication No. 2006/0021621 A1), in view of Crook (US Patent No. 5,649,550), in view of DiLorenzo (US Patent No. 5,797,403).

Regarding claim 10, Kriek in view of Crook discloses a surgical drape as recited in Claim 1.
As combined, although Kriek further discloses wherein the draping includes a configuration that is mounted with the at least one deployment member (1,6 when in a deployed configuration, is then mounted to 3 along the body including 3 near the head of the patient and 3 near the feet of the patient, see Fig 1, ) and movable (1,6 when mounted to 3 is capable of moving in two directions via sliding along 2) to define the sterile region about the body (the area comprising 1,6, 3, and 2 define the sterile region about the body as 2 and 3  further hold and support 1,6 that house the sterile region, see Fig 1; ), Kriek is silent wherein the draping includes a rolled configuration.
DiLorenzo teaches of an analogous draping configuration (Fig 8, 10-12) wherein the draping includes a rolled configuration (Col 11, lines 57-60; the draping may be a continuous roll withdrawn from a membrane dispenser and is thus considered in a rolled configuration) for the purpose of faster deployment of the draping prior to use.


Regarding claim 15, Kriek discloses a surgical drape comprising: 
a first deployment loop (3 near the head of the patient when in use; the examiner is interpreting the term “loop” to be defined as “a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked” as referred to by the Merriam-Webster’s dictionary definition); 
a second deployment loop (3 posterior from the first deployment loop when in use), the deployment loops being connected with a draping (3 is connected to 1,6 when assembled, [0020]-[0021],[0051]) movable between a non-deployed orientation such that the draping includes a configuration (1,6 is capable of being in a non-deployed orientation when 1,6 are not in use including a collapsible configuration, [0019]) and a deployed orientation (1,6 is capable of being in a deployed orientation when in 1,6 is in use, [0019]) to define a sterile region (abstract,[0019],[0053],[0054]; 1,6 when assembled with 3 and in a deployed orientation form a sterile region where the surgeon can operate) about a body disposed with a surgical table (4, Fig 1), 
the draping including a first draping (1, see Fig 1 and 7a-c) and a second draping (6, see Fig 1 and 7a-c); and  
a seal connectable with a selected surface of the body (6 forms a seal at the area of incision of the patient (see [0028]-[0029] and [0031]) and 6 forms a seal with 1 when assembled together so that neither environment is exposed to the outside environment ([0005]-[0006],[0008]-[0009])), the second 
Although Kriek discloses the surgical draping having a seal connectable with a selected surface of the body (6 forms a seal at the area of incision of the patient (see [0028]-[0029] and [0031]) and 6 forms a seal via 11,8 with 1 when assembled together so that neither environment, whether individual or when assembled together, is exposed to the outside environment ([0005]-[0006],[0008]-[0009]), see Figs 1,3, and 7a-c) and enabling connection between the first draping and the second draping when assembled to define a sterile area including the selected surface of the body (the two sterile areas (6 and 1 respectfully) when formed into one sterile area (see Fig 7c) via the connection of 1 and 6 when fully assembled forms a sterile area which includes the selected surface of the body that is to be operated on; [0005]-[0006],[0008]-[0009],[0067], Figs 1,3, and 7a-c), Kriek is silent having a sleeve including a seal connectable with a selected surface of the body, the sleeve being monolithically formed with the first draping and attachable with the second draping, the sleeve being expandable between the first draping and the second draping to define a sterile passageway including the selected surface.
However, Crook discloses an analogous surgical drape (10, see Fig 1), having an analogous first draping (14, Fig 1) and an analogous second draping (16, Fig 1) wherein the analogous surgical drape has a sleeve (12, Fig 1) including a seal (20 and 18, Fig 1) connectable with a selected surface of the body (Col 4, lines 35-40; 20), the sleeve being monolithically formed with the first draping (sleeve 12 is part of first draping 14 when surgical drape 10 is fully assembled and is thus considered as being monolithically formed, see Fig 1) and attachable with the second draping (sleeve 12 is also a part of drape 16 when surgical drape 10 is fully assembled and is thus considered as being attachable with, see Fig 1), the Col 2, lines 19-25 and Col 4, lines 35-40, see Figs 5a-5b) between 14 and 16; and the passageway of 12 between 14 and 16 is sterile and included the selected surface of the body that is to be operated on, see Figs 1-5b) for the purpose of preventing cross contamination during surgery between an incision and the external surface around the incision (Col 1, lines 5-10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical draping assembly disclosed by Kriek with the a sleeve having seals that form a physical, sterile passageway between the first draping and second draping as taught by Crook in order to prevent cross contamination during surgery between an incision and the external surface around the incision (Col 1, lines 5-10) thus enhancing the overall sterility of the assembled device. (For purposes of clarity, the sleeve (12; Kriek as modified by Crook) is also monolithically formed with the first draping and also attachable with the second draping (the interior of 1 as modified to include 12 and 20 of Crook when assembled together is monotonically formed with 1 being attachable with 6, see Fig 1,3, and 7a-c; [0064] and [0005]-[0006],[0008]-[0009]; Kriek))
Kriek in view of Crook disclose the invention as discussed above.
As combined, although Kriek further discloses the draping in the non-deployed orientation including a collapsible configuration, Kriek in view of Crook does not explicitly disclose wherein the non-deployable configuration includes a rolled configuration.
However, DiLorenzo teaches of an analogous draping configuration (Fig 8, 10-12) wherein the draping (47) includes a rolled configuration (Col 11, lines 57-60; the draping may be a continuous roll withdrawn from a membrane dispenser and is thus considered in a rolled configuration) for the purpose of faster deployment of the draping prior to use.


Regarding claim 16, Kriek in view of Crook in view of DiLorenzo disclose a surgical drape as recited in Claim 15.
As combined, Kriek further discloses wherein the first deployment loop (3 near the head of the patient when in use) is translatable along a track (2, see Fig 1) of the surgical table (4) in a first direction relative to the body (3 is capable of translating along 2 in a direction relative to the body when assembled, [0021]) and the second deployment loop (3 posterior from the first deployment loop when in use) is translatable along the track (2) in a second opposing direction relative to the body (3 posterior from the first deployment loop is also capable of translating in a second opposing direction from the first direction and relative to the body [0021],[0051]).

Regarding claim 17, Kriek in view of Crook in view of DiLorenzo discloses a surgical drape as recited in Claim 16.
 As combined, Kriek further discloses wherein the track (2) and each of the deployment loops (the first and second deployment loops as previously discussed in claims 15 and 16) are connectable by a post (A, see annotated Fig 1; the examiner is interpreting the term “post” to be defined as “a piece fixed firmly in an upright position especially as a stay or support” as referred to by the Merriam-Webster’s dictionary definition) that is slidable along a rail of the surgical table that defines the track (A is seen connected to each of the deployment loops and A is slidable along 2 of 4 when in use, Fig 1, [0021], the examiner is interpreting the term “rail” to be defined as :Track as referred to by the Merriam-Webster’s dictionary definition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents US 2008/0216844 A1, US 2006/0079748 A1, US 6244268 B1, US 8869360 B1, US 5322072, US 4153054, US 3693618, US 5265296, US 10301073 B1, US 6857778 B2, US 6456684 B1, US 2015/0344253 A1, US 2012/0097176 A1, US 2015/0374442 A1, US 3968792, US 4905710, US 1257332, US 2015/0257958 A1, US 8833707 B2, US 5152486, US 5396904, US 5476456 are considered pertinent because they all relate to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786